EXHIBIT 10.3

 

April 27, 2009

Bruno Vinciguerra
Executive Vice President
Sotheby’s
1334 York Avenue
New York, New York 10021

Dear Bruno:

     As you are aware, business conditions in this unprecedented economic
environment are requiring Sotheby’s to take an unprecedented step. We are asking
our most highly paid executive employees around the world to agree to a salary
reduction. This decision is essential to best position the organization at this
difficult time and it will help us to save jobs that we would otherwise not be
able to retain. But it is one we make with great reluctance. We wish it were not
necessary and fully recognize this will be a financial sacrifice for you.

     Effective May 1, 2009, your annual base salary will be reduced from
$550,000 to $495,000. We will review these salary reductions in twelve months
(on or about April 1, 2010) with the Compensation Committee of the Board of
Directors to determine if any changes can be made.

     We are also making arrangements with most of our benefit providers, so that
your level of benefits will remain commensurate with the amount of your former
base salary of $550,000. Further, in the event that, while you are receiving
this reduced salary, you become eligible for payment of insurance, severance,
notice (from the Company) or other benefits, such benefits to the extent their
calculation depends on your base salary will be calculated using your former
higher, base salary amount of $550,000. However, workers’ compensation, short
term disability, the Company’s 401(k) plan and the Company’s Deferred
Compensation plan and notice from you of your intent to resign will need to be
based on your reduced salary.

     Nothing herein modifies the “at will” nature of your employment subject to
the terms of your Notice and Non-Compete Agreement.

 

--------------------------------------------------------------------------------



     Your support during this challenging period for our business is very
important to Sotheby’s and is greatly appreciated. It is this effort that will
help us to save jobs that otherwise we would not be able to retain.

 

  Sincerely,           SOTHEBY’S                           By: /s/ Susan
Alexander        Name: Susan Alexander   Title: Executive Vice President
and Worldwide Head of Human Resources        

 

ACCEPTED AND AGREED TO:

/s/ Bruno Vinciguerra________________________
Bruno Vinciguerra

2

--------------------------------------------------------------------------------